 



EXHIBIT 10.1
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
January 19, 2006 (this “Amendment”), is among MSX International, Inc., a
Delaware corporation (with its successors and assigns, the “Company”), the other
Loan Parties, the Lenders and JPMorgan Chase Bank, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), a national banking association, as LC
Issuer and as Agent.
RECITALS
          A. The Company, the other Loan Parties, the Lenders and JPMorgan Chase
Bank, NA, as LC Issuer and as Agent, are parties to an Amended and Restated
Credit Agreement dated as of August 1, 2003, as amended (the “Credit
Agreement”).
          B. The Company and the other Loan Parties have requested that the
Agent, the LC Issuer and the Lenders amend the Credit Agreement as set forth
herein, and the Agent, the LC Issuer and the Lenders are willing to do so in
accordance with the terms hereof.
TERMS
          In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
          ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in
Article III hereof, the Credit Agreement shall be amended as follows:
          1.1 The following definitions are added to Section 1.1 in appropriate
alphabetical order:
          “CTS” means Creative Technology Services, L.L.C., a Michigan limited
liability company
          “CTS Stock” means the Capital Stock of CTS.
          “MSX Engineering” means MSX International Engineering Services, Inc.
          “MSX CTS Securities Purchase Agreement” means the Securities Purchase
Agreement dated January 19, 2006 among MSX Engineering and Creative Technology
Holdings, Inc. in the form delivered to the Agent prior to the Third Amendment
Effective Date.
          “MSX CTS Securities Purchase Documents” means the MSX CTS Securities
Purchase Agreement and all other agreements and documents executed or delivered
in connection therewith.
          “MSX CTS Sale” means the sale of the CTS Stock in accordance with the
MSX CTS Securities Purchase Documents.
          “MSX CTS Sale Net Cash Proceeds” means the Net Cash Proceeds paid or
to be paid to MSX Engineering or any of its Affiliates at any time in connection
with the MSX CTS Sale, including without limitation the purchase price and
intercompany borrowing payoff under Sections 2.2 and 2.3(a) of

 



--------------------------------------------------------------------------------



 



the MSX CTS Securities Purchase Agreement and all other payments to MSX
Engineering or its Affiliates under any of the MSX CTS Securities Purchase
Documents.
          “Third Amendment” means the Third Amendment to this Agreement dated
the Third Amendment Effective Date.
          “Third Amendment Effective Date” means January 19, 2006.
          1.2 The following new Section 5.36 is added:
          5.36 MSX CTS Sale. The MSX CTS Sale and all transactions related
thereto are permitted by, and not in contravention of, any of the Second Secured
Debt Documents, Third Secured Term Loan Debt Documents, Fourth Secured Term Loan
Debt Documents or Subordinated Debt Documents or any other material agreement,
and no amendment, modification, waiver or other supplement is being executed in
connection with, nor is any fee being paid in connection with, any of the Second
Secured Debt Documents, Third Secured Term Loan Debt Documents, Fourth Secured
Term Loan Debt Documents or Subordinated Debt Documents or any other material
agreement relating to the MSX CTS Sale. The MSX CTS Sale does not require any
payment under the Subordinated Debt, the Fourth Secured Term Loan Debt, the
Third Secured Term Loan Debt or the Second Secured Debt at any time. The amount
of, and timing of the payment of, the MSX CTS Sale Net Cash Proceeds are
described on Schedule 5.35.
          1.3 Section 6.19 is amended by adding the following new clause
(i) after the existing clause (h) but before the words “provided, however”:
          , or (i) the sale of the CTS Stock, subject to each of the following:
          (i) the MSX CTS Sale is closed on or before January 20, 2006 in
accordance with the terms and provisions of the MSX CTS Securities Purchase
Documents delivered to the Agent prior to the Third Amendment Effective Date,
and such MSX CTS Securities Purchase Documents will not be amended,
supplemented, waived or otherwise modified, nor any provision thereof waived,
without the prior written consent of the Agent,
          (ii) the representations in Section 5.36 shall be correct,
          (iii) MSX Engineering will designate an account with the Agent as the
account to which payment of the purchase price and intercompany borrowing payoff
under Sections 2.2 and 2.3(a) of the MSX CTS Securities Purchase Agreement and
all other payments under any of the MSX CTS Securities Purchase Documents will
be deposited,
          (iv) the Borrowers hereby agree that all MSX CTS Sale Net Cash
Proceeds shall be deposited into a blocked account acceptable to the Agent with
the Agent (the blocked account described in this clause is defined as the
“Blocked Account”) on the date the MSX CTS Sale Net Cash Proceeds are received,
          (v) All Liens on the CTS Stock shall be released simultaneously with
such sale, and the Lenders authorize the Agent to release the Liens in favor of
the Agent for the benefit of the Lenders on the CTS Stock simultaneously with
the closing of the MSX CTS Sale),

-2-



--------------------------------------------------------------------------------



 



          (vi) the Borrowers acknowledge and agree that the Agent and the
Lenders have a first priority security interest in the Blocked Account securing
the Secured Obligations, and agree to execute and deliver all blocked account
agreements and further agreements and documents at any time requested by the
Agent in order to further confirm that the Agent has sole control over, and a
first priority lien and security interest in, all MSX CTS Sale Net Cash Proceeds
and the Blocked Account and containing such other provisions required by the
Agent, and
          (vii) notwithstanding anything herein to the contrary, the Agent shall
have sole control over all MSX CTS Sale Net Cash Proceeds and the Blocked
Account, and the Agent may apply all MSX CTS Sale Net Cash Proceeds to the
Secured Obligations and permanently reduce the Commitments by the amount of such
application at any time (x) upon or during the continuance of a Default (and
automatically upon a Default under clause (f) of Article VII hereof), (y) if
required to prevent any required payment or default, if any, under the
Subordinated Debt, the Fourth Secured Term Loan Debt, the Third Secured Term
Loan Debt or the Second Secured Debt or (z) upon demand by the Agent or the
Required Lenders.
          ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants
to the Agent, the LC Issuer and the Lenders that:
          2.1 The execution, delivery and performance of this Amendment are
within its powers, have been duly authorized and is not in contravention of any
statute, law or regulation or of any terms of its Articles of Incorporation,
By-laws or other organizational documents, or of any material agreement or
undertaking to which it is a party or by which it is bound.
          2.2 This Amendment is the legal, valid and binding obligation of each
Loan Party, enforceable against each in accordance with the terms hereof,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the rights of creditors generally and by general
principles of equity.
          2.3 After giving effect to the amendments contained herein, the
representations and warranties contained in Article V of the Credit Agreement
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof.
          2.4 After giving effect to the amendments and waivers contained
herein, no Default or Unmatured Default exists or has occurred and is continuing
on the date hereof.
          ARTICLE III. CONDITIONS OF EFFECTIVENESS.
          This Amendment shall be effective as of the date hereof when each of
the following conditions is satisfied:
          3.1 the Loan Parties and the Required Lenders shall have signed this
Amendment.
          3.2 The Company shall have delivered complete and correct copies of
all MSX CTS Securities Purchase Documents.
          3.3 The Company shall have delivered or caused to be delivered such
blocked account control agreements and other agreements, resolutions and other
corporate documents, opinions and other documents required by the Agent.

-3-



--------------------------------------------------------------------------------



 



          ARTICLE IV. MISCELLANEOUS.
          4.1 References in the Credit Agreement or in any other Loan Document
to the Credit Agreement shall be deemed to be references to the Credit Agreement
as amended hereby and as further amended from time to time. Without limiting the
definition of Loan Documents, this Amendment and all other agreements and
documents executed in connection herewith constitute Loan Documents.
          4.2 Except as expressly amended hereby, each Loan Party agrees that
the Credit Agreement and all other Loan Documents are ratified and confirmed and
shall remain in full force and effect and that it is not aware of any set off,
counterclaim, defense or other claim or dispute with respect to any of the
foregoing.
          4.3 This Amendment may be executed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument. Facsimile copies of signatures shall be treated as original
signatures for all purposes under this Amendment.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the
Agent have executed this Amendment as of the date first above written.

                  JPMORGAN CHASE BANK, N.A., as Agent,
LC Issuer and a Lender    
 
           
 
  By:   /s/David J. Waugh    
 
                Name: David J. Waugh         Title: Vice President    
 
                WEBSTER BUSINESS CREDIT CORPORATION    
 
           
 
  By:   /s/ Arthur V. Lippens    
 
                Name: Arthur V. Lippens         Title: Vice President    
 
                UBS AG, STAMFORD BRANCH    
 
           
 
  By:   /s/ Iris R. Otsa    
 
                Name: Iris R. Otsa         Title: Associate Director    
 
                By: /s/ Salloz Sikka    
 
                Name: Salloz Sikka         Title: Associate Director    

-5-



--------------------------------------------------------------------------------



 



                  COMPANY:         MSX INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Executive Vice
President and        
Chief Financial Officer
   
 
                FOREIGN SUBSIDIARY BORROWERS:         MSX INTERNATIONAL
NETHERLANDS B.V.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Director    
 
                MSX INTERNATIONAL LIMITED    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn    
 
  Title:   Director    
 
                MSX INTERNATIONAL AUSTRALIA PTY LIMITED    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Director    
 
                OTHER LOAN PARTIES:    
 
                MSX INTERNATIONAL HOLDINGS LIMITED    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Director    
 
                MSX INTERNATIONAL SERVICES (HOLDINGS), INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    

-6-



--------------------------------------------------------------------------------



 



                  MSX INTERNATIONAL ENGINEERING SERVICES, INC. (successor by
merger to MSX International Business Services, Inc. and MSX International
Technology Services, Inc.)    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                MEGATECH ENGINEERING, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                CHELSEA COMPUTER CONSULTANTS, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                MANAGEMENT RESOURCES INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                INTRANATIONAL COMPUTER CONSULTANTS    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                MSX INTERNATIONAL STRATEGIC TECHNOLOGY, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    

-7-



--------------------------------------------------------------------------------



 



                  MSX INTERNATIONAL DEALERNET SERVICES, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                MSX INTERNATIONAL NETHERLANDS (HOLDINGS), C.V.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Representative of the
Partners    
 
                MSX INTERNATIONAL EUROPEAN (HOLDINGS), L.L.C.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                CREATIVE TECHNOLOGY SERVICES, L.L.C.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                PILOT COMPUTER SERVICES, INCORPORATED    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                MILLENNIUM COMPUTER SYSTEMS, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                MSX INTERNATIONAL PLATFORM SERVICES, LLC    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Operating Manager    

-8-



--------------------------------------------------------------------------------



 



                  MSX INTERNATIONAL (HOLDINGS), INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    
 
                PROGRAMMING MANAGEMENT & SYSTEMS, INC.    
 
           
 
  By:   /s/ Frederick K. Minturn    
 
                Name: Frederick K. Minturn         Title: Vice President    

-9-



--------------------------------------------------------------------------------



 



Schedule 5.36
MSX CTS Sale Net Cash Proceeds
Sale of Creative Technology Services LLC

             
 
          Notes -
 
           
Purchase Price (ref. 2.2)
  $ 250,000.00      
paid as Promissory Note
    (250,000.00 )   due June 30, 2007
 
         
 
    —      
 
           
Intercompany Loan (ref. 2.3) Estimated
Intercompany Payment
    6,170,489.90      
 
         
 
           
total cash received at Closing
  $ 6,170,489.90      
 
         
 
           
less: transaction costs
    183,999.80     due at or shortly after close  
 
         
 
           
remittance to Blocked Account at Closing
  $ 5,986,490.10      
 
           
Future Adjustments -
           
Adjustment (+/-) for Final Calculation
                tbd   Seller to provide Final
of the Final Intercompany Payment
          Calculation promptly
 
          following closing; to be
 
          settled within five days
promissory note
  $ 250,000.00     due June 30, 2007
less: transaction costs related to future adjustments
                tbd   tbd - min. $5,000

CTS Net Cash Proceeds Schedule.xls

 